ELLIS, Justice,
dissenting.
Finding myself in disagreement with the other members of the panel, I would like to record my respectful dissent.
Appellant, Kenneth Lamar MaGee, appeals from a judgment of conviction for the offense of felony theft. The indictment alleged two prior felony convictions for enhancement of punishment. On his plea of not guilty the jury found him guilty. Appellant pleaded not true to the enhancement allegations and the jury found them to be true and assessed punishment at forty (40) years confinement in the Texas Department of Corrections. I would reverse and order acquittal.
The testimony of the State’s witnesses indicated that appellant lived in a furnished apartment in a complex known as Grand Park Village in Pasadena, Texas. Robert Sutton, the apartment manager, testified that he observed appellant moving from his apartment on October 17, 1982 and also saw him take several pieces of furniture belonging to the Grand Park Village Apartments. Ronald Davis, a security guard at the apartments, testified that he saw appellant and several friends moving furniture out of his apartment. When Mr. Sutton and Mr. Davis attempted to stop appellant and his friends from leaving with the apartment’s furniture, a scuffle broke out. After the altercation, appellant left in his automobile, pulling a U-haul trailer with the furniture belonging to the apartments. The furniture allegedly stolen by appellant was never recovered.
Appellant was indicted for felony theft of one chest of drawers, one mattress and one set of box springs of the value of over $200 and under $10,000.
Appellant was indicted and convicted under Section 31.03(d)(4)(A) of the Texas Penal Code (Vernon Supp.1981) which provides that the offense of theft is a felony of the third degree if the value of the property stolen is $200 or more but less than $10,000.
In his first ground of error, appellant asserts the evidence is insufficient to prove the value of the stolen property to be $200 or more but less than $10,000.
In his second ground of error, appellant contends that the State cannot prove value by replacement cost and that the trial court erred in instructing the jury that value can be determined by replacement cost.
Mr. Sutton, the property manager of the apartments and complainant, testified that the stolen property was never recovered and the replacement cost of the dresser was $135.00 and the replacement cost of the mattress and box-springs was $120.00, for a total value of $255.00. He testified *842that these figures were the cost of replacing the items with brand new ones. Mr. Sutton further testified that (1) he could not remember when he had last seen the furniture, (2) the furniture was possibly one-to-three years old, (3) he did not know if the items had been purchased new or used and (4) he did not know what condition the property was in when stolen.
Section 31.08(a) of the Texas Penal Code (Vernon 1974) states:
VALUE
(a) Subject to the additional criteria of Subsections (b) and (c) of this section, value under this chapter is:
(1) the fair market value of the property or service at the time and place of the offense; or
(2) if the fair market value of the property cannot be ascertained, the cost of replacing the property within a reasonable time after the theft.
The State argues that since the items alleged to have been stolen were not recovered and the complainant had no idea of their condition or age, their fair market value could not be ascertained so the State could proceed under section 31.08(a)(2), by proving the cost of replacing the property within a reasonable time after the theft. I disagree.
The cases which deal with cost of replacement refer to property without market value, not missing property. In proving value of stolen property the test is the reasonable cash market value of the property at the time of the theft. If the property has no cash market value, then its replacement value is the test. Senters v. State, 163 Tex.Cr.R. 423, 291 S.W.2d 739 (1956); Clark v. State, 149 Tex.Cr.R. 546, 197 S.W.2d 111 (1946).
The Practice Commentary following section 31.08 of the Texas Penal Code (Vernon 1974) in pertinent part states: “The prior Penal Code contained no standards for determining the value of stolen property or services. The case law, however, utilized market value and if there was no market value, replacement cost. Subsection (a) restates these court-established criteria for valuation.” The pre-code cases ,suggest that the intent of the legislature ini' passing section 31.08(a) was to apply replacement cost as a measure of value to those cases where the value of the stolen property could not be ascertained or determined.
I would hold that the legislature did not intend to permit the State to use replacement cost as an alternative method of proving the value of stolen items which otherwise have an ascertainable fair market value.
The trial court instructed the jury as follows:
‘Value’ means:
(1) the fair market value of property or service at the time and place of the offense; or
(2) if the fair market value of the property cannot be ascertained, the cost of replacing the property within a reasonable time after the theft.
Appellant’s trial counsel objected to including in the charge paragraph two regarding replacement cost.
I agree with the appellant and hold that the court erred in submitting paragraph two regarding replacement cost. The appellant timely objected to the court’s charge and reversal is required because the error is harmful to the accused. Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App.1985).
In our case there is no question that the inclusion of this paragraph, giving the jury the right to consider replacement cost to determine the value of the stolen property, was error. The State never introduced evidence to prove market value of the stolen items; they mistakenly relied on replacement cost to prove value.
In our case there is no evidence in the record to show the market value of the stolen items to be in excess of $209 at the time of the offense. Sweeny v. State, 633 S.W.2d 354 (Tex.App.—Houston [14th Dist.] 1982, pet. ref’d).
*843I find the State failed to meet its burden of establishing beyond a reasonable doubt the market value of the chest of drawers, mattress and box springs, at the time of the offense, was over $200 as alleged in the indictment.
Since I find that there was insufficient evidence to support his conviction, appellant must therefore be acquitted. Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978); Greene v. Massey, 437 U.S. 19, 98 S.Ct. 2151, 57 L.Ed.2d 15 (1978).
Since acquittal is required, consideration of appellant’s other grounds of error is' unnecessary. I would reverse the judgment of the trial court with directions to enter an order of acquittal.